Crosby, J.
This is a writ of entry, brought by the demandant in his capacity as administrator of the estate of Nancy S. Deans and also in his own right as heir at law of the intestate, to recover one undivided fifth part in the demanded premises, and is the action referred to in Wing v. Deans, 214 Mass. 546.
The judge of the Land Court having ruled that the action could be maintained, and having made certain other rulings, the questions presented involve the correctness of those rulings. The tenant contends that the demandant’s ancestor, Nancy S. Deans, was estopped by her conduct from demanding any interest in the premises, and therefore that no title vested in the demandant. The tenant also claims title by adverse possession.
1. The tenant excepted to the exclusion by the trial judge of all testimony as to instructions given to the scrivener, and the intent of the parties as orally expressed. We are of opinion that this evidence was incompetent. The deed upon its face is explicit in its language and free from ambiguity, and paroi evidence which would tend to vary and control its express provisions was manifestly inadmissible. If the language in which a grant is expressed is ambiguous or capable of a double interpretation, paroi evidence of the attendant circumstances, the situation of the parties, and the purpose of the conveyance is admissible to ascertain and interpret the intent of the parties in their use of words which otherwise would be obscure. Derby v. Hall, 2 Gray, 236. It is difficult to see how the evidence was material had it been competent, in view of the following finding: “The court found from the deed and attendant circumstances that the intent of all parties was to convey the land in question to said Wing.” This exception must be overruled.
2. The deed given by Mrs. Deans and others in 1871, having been held to be void as to her (Wing v. Deans, 214 Mass. 546), she continued to have title to one undivided fifth interest in the *588land subject to the life estate of her mother, Hannah M. Richards; as the deed was void as to Mrs. Deans, it follows that the covenants therein are equally without binding effect as against her. It was said by this court in that case: “If no estate passed because of the grantor’s incapacity to make a valid conveyance, the covenants are also void, and the grantee even if put in possession, or those claiming under him, cannot maintain an action on the covenant of warranty upon eviction by the grantor, her heirs or devisees.” It is undoubtedly true that an equitable estoppel is held to exist in certain cases where one’s conduct is such as to induce another to change his situation. The actor may be bound by such conduct if another acts upon it in good faith and it is of such a kind that a reasonable man would rely upon it. Snow v. Hutchins, 160 Mass. 111. Tracy v. Lincoln, 145 Mass. 357. Fowler v. Parsons, 143 Mass. 401. This doctrine, however, is not to be applied except when to refuse it would be manifestly inequitable. As was said by Knowlton, J., in Tracy v. Lincoln, ubi supra: “The law does not regard estoppels with favor, nor extend them beyond the requirements of the transactions in which they originate.”
If the demandant’s ancestor should have taken action to assert her title and neglected to do so, she might well be held to be estopped by reason of her conduct, yet, if she was not required to act or was unable to do so, then there is no estoppel as to her. The deed under which the tenant claims title purported to convey to the grantee an estate in fee, and under it he entered into possession, and while the life tenant joined as a grantor in this conveyance it did not extinguish the life estate as against Mrs. Deans. The deed being void as to her, the life estate was not merged and did not terminate until the death of Mrs. Richards, the life tenant, in 1906. During the existence of the life estate, Mrs. Deans was not entitled to possession and therefore could not maintain a writ of entry for the land. R. L. c. 179, § 3. Nor could she maintain a petition for partition. Hunnewell v. Taylor, 6 Cush. 472. The deed to Wing gave him full possession of the entire estate until the date of the death of the life tenant in 1906, and it' is difficult to see what Mrs. Deans could hav.e done to assert her title before that event occurred. We are of opinion that she was not estopped by conduct from asserting *589title to her interest in the estate, and that such interest vested in the demandant upon the death of the life tenant in 1906. The cases cited upon the tenant’s brief in which an estoppel by conduct was held to be a bar are not applicable to the facts here presented. Snow v. Hutchins, 160 Mass. 111, and cases cited. Wing v. Deans, 214 Mass. 546.
3. The trial judge rightly ruled “that said Nancy S. Deans could not have asserted her rights to-the premises until the death of thé life tenant in 1906, and that adverse possession did not begin to run against her until such death.” The rule of law, that if with the knowledge of his co-tenant a tenant in common enters upon the land under a claim of exclusive right and maintains his possession to the exclusion of his co-tenant it will amount to a disseisin which, if continued for twenty years, will give the disseisor a title by adverse posséssion, does not apply because the demandant’s ancestor, for the reasons stated, was not entitled to possession of the premises and could not maintain an action therefor so long as the life estate was outstanding in Wing. Bellis v. Bellis, 122 Mass. 414.
It follows from what has been said that all the rulings excepted to were correct. The entry must be

Exceptions overruled.